Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

**** Patent 10,972,216 ****
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,972,216, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘216 substantially teaches the claimed invention.  The Patent ‘216 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘216’s obtaining feature would have been comprised obtaining not only K data bits, but also a common index set based on a code length.  One having ordinary skill in the art  would be motivated to realize so because Patent’s 216’s teaches the feature of obtaining K data bits, wherein K is the length of the data bits (column 18 lines 42-43:  claim 1).
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,972,216, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘216 substantially teaches the claimed invention.  The Patent ‘216 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘216’s obtaining feature would have been comprised obtaining not only K data bits, but also a common index set based on a code length.  One having ordinary skill in the art  would be .
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 10,972,216, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘216 substantially teaches the claimed invention.  The Patent ‘216 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘216’s obtaining feature would have been comprised obtaining not only K data bits, but also a common index set based on a code length.  One having ordinary skill in the art  would be motivated to realize so because Patent’s 216’s teaches the feature of obtaining K data bits, wherein K is the length of the data bits (column 19 lines 38-39:  claim 8).

**** Patent 10,505,671 ****
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,505,671, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘671 substantially teaches the claimed invention.  The Patent ‘671 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘671’s channel coding method would have been included the feature of a common index set.  One having ordinary skill in the art would be motivated to realize so because Patent’s 671’s from a common index set (column 18 lines 44-46:  claim 1).
Claims 9-14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 and 16 of U.S. Patent No. 10,505,671, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘671 substantially teaches the claimed invention.  The Patent ‘671 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘671’s apparatus would have been included the feature of a common index set.  One having ordinary skill in the art would be motivated to realize so because Patent’s 671’s teaches the feature of obtaining an index set from a common index set (column 19 lines 38-40:  claim 9).
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,505,671, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘671 substantially teaches the claimed invention.  The Patent ‘671 does not explicitly teach obtaining a common index set based on a code length.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the Patent ‘671’s computer readable medium would have been included the feature of a common index set.  One having ordinary skill in the art would be motivated to realize so because Patent’s 671’s teaches the feature of obtaining an index set from a common index set (column 19 line 38-40:  claim 9).

**** Patent 10,020,913 ****
Claims (1 & 3), 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 2), 3, 4 and 5 of U.S. Patent No. 10,020,913, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘913 substantially teaches the claimed invention.  The patent ‘913 does not explicitly disclose the feature of outputting the polar code.  Patent ‘913, however, teaches the feature of generating polar coded information bits by encoding the K information bits using the information bit index set (column 18 lines 64-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘913’s polar coded information bits would be outputted (after being generated).  One having ordinary skill in the art would be motivated to realize so because outputting a result after it is generated/calculated/encoded is well-known in the art.

Claims (9 & 11), 10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (11 & 12), 13, 14 and 15 of U.S. Patent No. 10,020,913, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘913 substantially teaches the claimed invention.  The patent ‘913 does not explicitly disclose the feature of outputting the polar code.  Patent ‘913, however, teaches the feature of generating polar coded information bits by encoding the K information bits using the information bit index set (column 19 lines 44-45).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to .

Claims (17 & 19), 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (11 & 12), 13 and 14 of U.S. Patent No. 10,020,913, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘913 substantially teaches the claimed invention.  The patent ‘913 does not explicitly disclose the feature of outputting the polar code.  Patent ‘913, however, teaches the feature of generating polar coded information bits by encoding the K information bits using the information bit index set (column 19 lines 44-45).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the patent ‘913’s polar coded information bits would be outputted (after being generated).  One having ordinary skill in the art would be motivated to realize so because outputting a result after it is generated/calculated/encoded is well-known in the art.







Claim Rejections – 35 USC 101 and 35 USC § 112 
Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claims 8 and 16 are recited with the limitation of “… the code rate comprises K/N”.  Such limitation is not supported by the specification nor drawings.
In the ¶0176 of the specification, the specification only states that code rate of 0.4, 0.5 or 0.6.  In other words, specification does not show the code rate of K,  the code rate of N, nor the code rate of K/N (also see 112(b) rejection(s) in Paragraph 14 below).
In addition, figures 1-7 do not show any limitations about code rate with “K/N”.
Claims 8 and 16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17:
	At lines 8 and 10, what does N stand for?  [i.e. Is N an integer? ]

Claims 8 and 16:
	The phrase “the code rate comprises K/N” is confusing as the followings:
(a) Due to the use of the slash “/”, does the symbol  “K/N” mean ‘K or N’,  or ‘K divided by N’?  
(b) Maybe of the verb “comprises” should be replaced with –is--.  In other words, how can a code rate comprise anything? 

Claims 2-7, 10-15 and 18-20:
	These claims are rejected because they depend on claims 1, 9 and 17, and contain the same problems of indefiniteness.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 9-10, 16 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionita et al. (2015/0092886 and Ionita hereinafter).
Claims 1-2, and 8:
	Ionita discloses the invention substantially as claimed.  Ionita teaches that within an encoding scheme, input vectors u1N (202), each containing N bits, are provided to a polar encoder (204).  The polar encoder (204) uses the input vectors (202) and a polar code to generate codewords x1N (206) (figure 2, ¶s [0028]-[0029]).  
	Ionita further teaches that an example of polar code can be characterize by a set of parameters (N, K) where N denotes as output block size in bits, and K denotes the input ode rate can be given by ratio of K/N (¶s [0034], [0035] and [0036].
	Ionita does not explicitly teach the feature of outputting the generated codewords (206).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Ionita’s encoding scheme would comprising the feature of outputting the generated codewords (206).  One having ordinary skill in the art would be motivated to realize so because Ionita shows that the codewords (206) is outputted from the encoder (204) to a symbol mapper (208) (figure 2).

Claims 9-10 and 16:
	These claims are similar to all the features of claims 1-2 and 8 except in an apparatus comprising a processor and a storage having processor executable instruction stored thereon to be executed by the processor.  Ionita, however, teaches that a device (600) supporting polar code designs such that the device comprising a processing device (604) and at least one storage device (606) for carrying out the encoding scheme of figure 2 (figure 6, ¶s [0050]-[0053]).

Claims 17-18:
	These claims are similar to all the features of claims 1-2 except in that non-transitory computer readable medium stores instructions, when executed by a processor, to perform the method there of.  Ionita, however, teaches that a device (600) supporting polar code designs such that the device comprising a processing device (604) and at least one storage device (606) for carrying out the encoding scheme of figure 2 (figure 6, ¶s [0050]-[0053]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2013/0283116 – Arikan – Method and system for error correction in transmitting data using low-complexity systematic encoder.
b. US 2018/0278272 – Li et al. – Parity bit channel assignment for polar coding.
c. US 11,206,045 – Khan – Efficient determination of parity bit location for polar codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111